             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                     JONESBORO DIVISION

KENNETH W. GILMORE                                                PLAINTIFF

v.                        No. 3:19-cv-34-DPM

T GARD BONDING COMP ANY
and LARRY NAGEN                                            DEFENDANTS

                                ORDER

     1. Gilmore hasn't paid the filing and administrative fees or filed
an application to proceed in forma pauperis. He must do one or the other
by 26 March 2019. If he doesn't, then the Court will dismiss his case
without prejudice. LOCAL RULE 5.5(c)(2).
     2. The Court directs the Clerk to mail Gilmore an application to
proceed in forma pauperis. If the Court grants Gilmore permission to
proceed in forma pauperis, then he will have to pay the $350 filing fee in
monthly installments taken from his prisoner account. 28 U.S.C.
§ 1915(b).

     So Ordered.
                                                           y
                                       D.P. Marshall Jr.
                                       United States District Judge

                                           ;i..7 ii,lnvMy ,to/9
                                                       1
